(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por Cuanto, con fecha 23 de abril de 1941, después de considerar la moción sobre desestimación de la apelación interpuesta por el de-mandante apelado, esta corte dictó una resolución, -cuya parte dis-positiva lee como sigue:
"Por tanto, la Corte, en uso de su disereeión, declara no haber lugar a la desestimación, con permiso a la parte apelada de reproducir su petición si la parte apelante no archiva en este tribunal la transcripción de los autos acompa-ñada de su alegato dentro de un término que vencerá el 31 de mayo de 1941."
Por cuanto, en junio 2, 1941, la parte apelada radicó una nueva moción de desestimación, alegando que los apelantes no han cumplido con lo ordenado por esta corte en su citada resolución de abril 23, 1941;
Por cuanto, de los autos aparece que la transcripción de autos y la transcripción de evidencia fueron radicadas en la secretaría de este Tribunal el día 3 de junio de 1941, pero no aparece que los ape-lantes hayan radicado hasta la fecha su alegato, según lo ordenado por. esta corte;
Por Cuanto, los apelantes no comparecieron a la vista de la mo-ción de desestimación, celebrada el día 14 de julio de 1941, ni han presentado a la consideración del tribunal las razones o motivos que h.ayan podido tener para no radicar su alegato dentro del término fijado por esta corte;
*982' PoR do TANTO, se declara con lugar la moción de desestimación y se desestima, por abandono, el recurso.